Per Curiam.
The first act (10th of August. 1798, 1 N. R. *195L. 130.) gives a lien on the ships and vessels of non-resident owners, and contains a general provision, “ that the lien shall cease immediately after such ship or vessel shall have left this state.” (s. 5.) It also provides that the owner may give bonds with sureties, to satisfy the demands, and then the ship “ shall be discharged from the attachment, and be permitted to proceed on her voyage.” (s. 4.)
The amendatory act of February 28, 1817, (sess.40. c. 60.) extends the provisions of the first act to, vessels owned by-persons resident in this state ; with a proviso, “ that in case of the arrest of any ship or vessel by virtue of the said recited act, and bond given pursuant to the 4th section thereof, the lien created by the said act on such ship or vessel, shall immediately cease : and provided also, that the said lien shall in no case endure beyond twelve days after such ship or vessel shall leave the port in which the same may-have been so arrested.”
The plea is bad. No part of the proviso in the last act applies to any vessel, except such as “ may have been so arrested” under the statute. The statute discharges the lien in three cases; 1st. Where the vessel “ has left this state |” 2d. Where she has been “ arrested” and given bonds, &c. ; 3d. Where she has been “ arrested” and given no security; but has removed to another port or place in this state, for the space of more than twelve days, after the arrest.
The averment in this plea does not show either of these cases. It is merely, “ that before the said arrest the schooner left and continued absent more than twelve days from the port of Sachetfs Harbour, where the supplies and ma - terials were furnished,” &c.
Judgment for the plaintiffs on the demurrer,